Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species Fig. 5 in the reply filed on 7/19/21 is acknowledged.
Claim 2 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/21.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the inside of the liner, the inner wall of the liner, an inner surface side of the liner. The first two terms have no antecedent basis. More importantly, it is unclear why an additional inner surface side was introduced when it appears there is no difference with the inner wall. This adds confusion because while they use two different terms they appear conceptually to be the same thing. If there were any difference, the difference/s were not clearly elucidated. Therefore, the reader is confused at this apparent conflict. And what is the relations to the inside of the liner to the inner wall/inner surface side? Are they bounding certain parts of the inside? Claim 3 recites the limitation "the cavity side…of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillin (US 6013155) in view of Rozenzon (US 20150371831) O’Donnell (US 20050150866) and Kim (US 20170365444).
Regarding claim 1, McMillin teaches a corrosion-resistant structure for a gas delivery system, the gas delivery system comprising a liner (Al gas ring 170 det. des para 5), but does not teach a plurality of gas-inlet holes being provided in an outer wall of the liner, however Rozenzon teaches in fig. 1, 3, 21, 22 a plurality of gas-inlet holes (gas inlets 120 [0057]) being provided in an outer wall of the liner (fig. 1 of the circular injection plenum 118); it would be obvious to those skilled in the art at invention time to modify McMillin in order to allow flow control in the azimuthal direction [0049 0050]; McMillion further teaches a gas channel (fig. 8a-d, space inside the ring having gas to the nozzles to inject) in communication with the gas-inlet holes (fig. 8a-d it is equivalent to circ plenum 118 of Rozenzon, receiving gas from the inlets 120) being arranged surrounding the inside of the liner (via Rozenzon fig. 1), a plurality of gas-outlet holes (fig. 2, 8, holes in 170 in which 180 are inserted to output gas) in communication with the gas channel being further provided (fig. 2, 8), in a distributive fashion, in the inner wall of the liner (fig. 2, 8, dist around inward side of 170); nozzles being correspondingly mounted on respective gas-outlet holes (as disc, nozzles 180), such that a process gas is delivered from the gas-inlet holes of the liner (as disc, via Rozenzon) and then delivered into a chamber via the nozzles at the gas- outlet holes (fig. 2, 8); but does not teach wherein: a plating layer of corrosion-resistant material is provided for the gas channel, the gas-inlet holes, and the gas-outlet holes of the liner, respectively; however, O’Donnell teaches in [0023-0026] wear resistant yttria coating for gas distribution systems including liners, nozzles, etc as well inner/outer chamber walls and the like, suggesting wide encompassing application on both inner and outer surfaces, which applies to all the gas holes and channel of McMillin’s liners which are parts/inner surfaces of gas dist systems; it would be obvious to those skilled in the art at the time of the invention to modify McMillin to protect chamber elements from corrosion and wear [0023 0025]; 
the nozzle includes a limit segment with a larger outer diameter (McMillin fig. 8b, the rear wide portion of 180) and an inserted segment (a rear portion of the main/thinner nozzle 180 inserted in 170 fig. 8b) with a smaller outer diameter (fig. 8b), a process gas-delivering pipeline (the central channel thru 180 fig. 8b) through the limit segment and the inserted segment being provided inside the nozzle (fig. 8b); but does not teach the inserted segment of the nozzle passes through the corresponding gas-outlet hole of the liner, however Kim teaches in Fig. 4 the inserted segment of the nozzle 340 passes through the corresponding gas-outlet hole of the liner/window 200; it would be obvious to those skilled in the art at 
 	Regarding claim 3, McMillin, in view of Rozenzon, O Donnell and Kim, teaches the corrosion-resistant structure for a gas delivery system according to claim 1, wherein the gas-outlet holes of the liner are through holes with a same caliber at both ends, and the limit segment of the nozzle shields the opening of the corresponding gas-outlet hole at the cavity side and the inner surface of the liner around the corresponding gas-outlet hole (based on the Kim modification, the holes are same width through fig. 4, the flange/stopper is at the inside of the liner/hole as disc in claim 1;furthermore the entire nozzle/channel is inside the chamber cavity, therefore the nozzle parts are all at/near the inside of the chamber).
 	Regarding claim 4, McMillin, in view of Rozenzon, O Donnell and Kim, teaches the corrosion-resistant structure for a gas delivery system according to claim 1, wherein the distal end of the inserted segment of the nozzle is disposed in the gas channel (see claim 1), a recessed groove (via Kim fig. 4, as part of the mentioned stopper config to hold the nozzle having groove to place 400, fig. 4) is provided at the perimeter of the distal end (fig. 4), and a clamp (stopper 400 fig. 4) is provided surrounding the recessed groove (fig. 4), wherein the clamp is tightly attached to the surface of the inner wall of the liner at the gas channel side to clamp the recessed groove (as disc in claim 1, eg Kim fig. 4 applied w McMillin fig. 8b), thereby fixing the position of the nozzle (as disc in claim 1).
 	Regarding claim 5, McMillin, in view of Rozenzon, O Donnell and Kim, teaches the corrosion-resistant structure for a gas delivery system according to claim 1, but does not teach wherein the nozzle 
 	Regarding claim 6, McMillin, in view of Rozenzon, O Donnell and Kim teaches the corrosion-resistant structure for a gas delivery system according to claim 1, wherein the liner is supported by the cavity of the chamber below the liner (Fig. 2b, 8 showing the liner/gas ring supported by lower surface of the chamber gap holding the liner, consistent w applicant fig. 5), and the liner supports the edges of the dielectric window above the liner (fig. 8 showing 170 supporting the bottom edge parts of d. wind 155 det desc para 4); the body of the liner extending downward from the inner wall is provided with a barrel-shaped baffle plate, the baffle plate being provided surrounding the inner side of the cavity of the chamber (mcmillin fig. 8 showing 170 with inner part protruding inward and down, i.e. left/outer side of the nozzles has a barrel shape due to the ring shape of 170 and surrounding the inner side wall at the cavity of chamber); and the plating layer of corrosion-resistant material is formed at sealing surfaces of the liner in contact with the cavity of the chamber and the dielectric window (via O’Donnell where it would have been obvious to do so to protect all parts of the liner, as alluded in claim 1); the sealing surfaces include a plurality of sealing grooves at the top of the liner in contact with the dielectric window (figs. 8b, d showing grooves in 170 at interfaces with 155), at least part of the top face position of the liner in contact with the dielectric window (it is a sealing surface which forms a boundary between vacuum inside of chamber and outside, fig. 8), at least part of the bottom face position of the liner in contact with the cavity (same for this interface as well, fig. 8), and at least part of the bottom surface and outer side of the corner between the body of the liner and the baffle plate (fig. 8 the neck of the protrusion and main body is interfaced at where it meets the chamber sidewall, another vacuum/seal interface).
 	Regarding claim 8, McMillin, in view of Rozenzon, O Donnell and Kim teaches the corrosion-resistant structure for a gas delivery system according to claim 1, wherein: the surface of the limit segment of the nozzle exposed to the cavity side is formed with an yttrium oxide coating; and the inner 
 	Regarding claim 9, McMillin, in view of Rozenzon, O Donnell and Kim, teaches a plasma processing apparatus that leverages the corrosion-resistant structure for a gas delivery system according to any one of claims 1~8, wherein the plasma processing apparatus comprises a chamber (claim 1); a liner is provided on a cavity of the chamber (claim 1), the liner supporting edges of a dielectric window above the liner (claim 6); an inductively coupled coil (antenna coil 150 ICP det desc para. 4) on the dielectric window is loaded with a RF power (fig. 1, det desc para 4), the RF power being coupled into the chamber via the dielectric window (it is ICP which is well known to do this); a process gas, which is introduced into the chamber via a gas delivery system (via gas rings 160 170 det desc para 4 5), is ionized to form plasma (det desc para. 4 5, and as well known in the art of ICP processing), thereby processing a wafer disposed on an electrostatic chuck (ES clamping electrode 130 det desc para. 3) at the bottom of the chamber (fig. 2a); the process gas enters a gas channel provided surrounding the inside of the liner via a plurality of gas-inlet holes disposed in the outer wall of the liner (claim 1, modified via Rozenzon into ring plenum via gas inlets at periphery) and is delivered into the chamber via nozzles mounted corresponding to a plurality of gas-outlet holes provided (claim 1), in a distributive fashion, in the inner wall of the liner (claim 1); a plating layer of corrosion-resistant material is provided for the gas channel, the gas-inlet holes, and the gas-outlet holes of the liner, respectively (claim 1); each of the nozzles includes a limit segment with a larger outer diameter and an inserted segment with a smaller outer diameter (claim 1); a process gas-delivering pipeline through the limit segment and the inserted segment is provided inside the each nozzle (claim 1); and the inserted segment of the nozzle passes through the corresponding gas-outlet hole of the liner (claim 1), a distal end of the inserted segment being disposed in the gas channel; the limit segment of the nozzle stays at an inner surface side of the liner, the inner surface of the liner being disposed inside the cavity of the chamber (all claim 1).
 	Regarding claim 10, McMillin, in view of Rozenzon, O Donnell and Kim teaches the plasma processing apparatus according to claim 9, but does not teach wherein: in the gas delivery system, a process gas outputted via a gas box is split, by a splitter, into two inlet gas paths: a middle inlet gas path .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillin (US 6013155) in view of Rozenzon (US 20150371831) O’Donnell (US 20050150866) and Kim (US 20170365444) and further in view of Wang (US 20050218003)
 	Regarding claim 7, McMillin, in view of Rozenzon, O Donnell and Kim teaches the corrosion-resistant structure for a gas delivery system according to claims 1, wherein: the liner is made of anodized aluminum alloy (det desc para. 5; it is noted that while the applicant says anod. Al alloy, there is no mention of other metals in his spec, and therefore anod Al is considered to be substantially the same as his alloy); but does not teach the plating layer of corrosion-resistant material is a Teflon plating layer, however Wang teaches in [0057] using Teflon to coat anodized Al to protect against corrosion; it would have been obvious to those skilled in art at invention time to modify McMillion in order to protect anod Al surfaces from corrosion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718